Citation Nr: 1431757	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-44 084	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for left ankle strain.

5.  Entitlement to service connection for sinusitis.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2002 to December 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of a Regional Office (RO) of the Department of Veterans' Affairs (VA).  

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In October 2013, the Board remanded the claims for further development. On the claims decided the development has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim of service connection for sinusitis is REMANDED to an Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral acquired pes planus and equinus deformity are related to service.

2.  A right knee disability is not currently shown. 

3.  A left knee disability is not currently shown.

4.  A left ankle strain is not currently shown. 





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus and equinus deformity have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  

4.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 


Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).
 
The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by a letter dated in December 2008.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and private medical records. 

The Veteran was afforded several VA examinations, but the examinations were inadequate except for the VA examination in November 2013.  As the VA examiner reviewed the Veteran's history and as medical analysis was applied to the facts of the case to reach the conclusion in the opinion and as the claimed disabilities were described in sufficient detail so that the Board's decision in a fully informed, the examination is adequate to decide the claims.  


See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding a medical opinion is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

Service connection may be granted for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).


Competency is distinguished from the credibility and weight of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact. If the evidence is not credible, the evidence has no probative value. 
Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence

The service treatment records show that the Veteran complained of bilateral foot pain, knee pain, and left ankle pain.  X-rays of the left ankle were negative.  In February 2005, the problem list included an unspecified enthesopathy and an unspecified internal derangement of the knee.  In May 2008, a private podiatrist  diagnosed an acquired flat feet (pes planus) deformity and an equinus deformity.  

After service, VA records document musculoskeletal pain, knee pain, and multiple myalgias.  Private medical records show treatment related to bilateral flat feet and an equinus deformity.  

The VA examinations in December 2008 and in March and July 2010 are inadequate, because of inconsistent findings and a lack of a nexus opinion that is based on the Veteran's medical history.  The examiners did describe patellofemoral syndrome of the knees and chronic ankle strain. 





In October 2011, the private podiatrist, who diagnosed an acquired flat feet (pes planus) deformity and an equinus deformity, expressed the opinion that the flat feet and acquired equinus deformities began during service.  

On VA examination in November 2013, the VA examiner reviewed the Veteran's file and examined the Veteran.  The VA examiner determined that the Veteran did not have a current right or left knee disability or a current left ankle disability.  
X-rays of the knees and left ankle were negative.  The VA examiner expressed the opinion that it was at least as likely as not that the current pes planus and equinus deformity were progressions of the in-service findings of pes planus and equinus deformity.

Analysis

Bilateral Foot Disability

Pes planus and an equinus deformity were affirmatively shown to have been present in service.  The service treatment records are highly probative as to the condition of the Veteran's during service.  In addition, the Veteran's private podiatrist and the VA examiner have expressed opinions that the current pes planus and equinus foot deformities are related to service, and service connection for bilateral pes planus and an equinus deformity is established.  

Right and Left Knee Disabilities and a Left Ankle Strain 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability. 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009). 





While patellofemoral syndrome of the knees and chronic ankle strain were described on VA examinations in December 2008 and in March and July 2010, the findings are inadequate, because of inconsistent findings and a lack of a nexus opinion that is based on the Veteran's medical history.  Moreover, the VA examiners found no actual abnormality of the knees or ankle. 

The Veteran is competent to describe knee pain and ankle pain.  38 C.F.R. § 3.159  (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses). 

While knee pain and ankle pain were shown in service, pain alone without a diagnosed or identifiable underlying malady does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

While the Veteran is competent to describe pain, the Veteran is not competent to state that pain is a manifestation of an underlying disease or injury, the requirement for service connection, because pain due an underlying disease or injury falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  


And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnosis a disability on the basis of pain alone. 

Where, as here, there is a question of the diagnosis of a current disability, to the extent the Veteran's lay statements are offered as proof of the presence of a disability in service or since service, Veteran's lay statements are not competent evidence, and the Veteran's lay statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence favorable to the claim. 

In the absence of competent medical evidence of a current disability of the knees or ankle related to pain in service, there can be no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no favorable medical evidence of current disabilities of the knees and ankles, the preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral pes planus and equinus deformity is granted.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for left ankle strain is denied.





REMAND

Sinusitis was diagnosed on VA examinations in December 2008, in March 2010, and in July 2010.  

In November 2013 on VA examination, the VA examiner stated that the Veteran did not have chronic sinusitis and that X-rays of the sinuses did not show chronic sinusitis.  The VA examiner also stated that the Veteran did have findings, signs, or symptoms attributable to chronic sinusitis including: near constant sinusitis, headaches, pain and tenderness of affected sinus, and purulent discharge or crusting. 

As the record is insufficient to decide the claim of service connection for sinusitis, further development under the duty to assist is needed.  38 C.F.R. § 3.159(c).

Accordingly, the claim is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:  

a).  Whether the Veteran has a separate sinus condition, apart from service-connected allergic rhinitis and, if so, 

b).  Whether it is at least as likely as not (probability approximately 50 percent) that the current sinus condition is a progression of the in-service sinusitis in December 2003 or the development of a new and separate condition?  








In the alternative:

c).  Whether it is at least as likely as not (probability approximately 50 percent) that any sinus condition is caused by or aggravated by the service-connected allergic rhinitis?  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to a service-connected disability as contrasted to a temporary worsening of symptoms.   

The Veteran's file must be made available to the examiner for review.

2.  After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


